PER CURIAM.
The appeal from the order denying the plaintiff’s motion for a reargument is not appealable to this court. Peterson v. Felt, 61 App. Div. 176, 70 N. Y. Supp. 440; Tucker v. Dudley, 104 App. Div. 191, 93 N. Y. Supp. 355.
The order granting the bill of particulars should be modified, by striking therefrom the word “exact,” and that portion of the order which gives costs to the defendant, and there should be inserted! in said order a provision that it should not be construed to prevent the plaintiff from proving his cause of action, if it should appear that others than those specified in the bill of particulars were present at the time the words complained of were spoken (Mason v. Clark, 75 App. Div. 460, 78 N. Y. Supp. 327), and, as modified, affirmed, without costs, but with disbursements to appellant.